328 S.W.3d 408 (2010)
MASTERMARK BUILDERS, INC., Respondent,
v.
Tim ECHELMEIER and Casey Echelmeier, Appellant.
No. WD 71331.
Missouri Court of Appeals, Western District.
November 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 21, 2010.
Application for Transfer Denied January 25, 2011.
Thomas M. Dunlap, Esq., Fulton, MO, for appellant.
Christopher Schappe, Esq., Columbia, MO and Mick D. Wilson, Esq., Ashland, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES E. WELSH, Judge and JAMES VANAMBURG, Special Judge.

ORDER
PER CURIAM.
Tim and Casey Echelmeier appeal from a judgment awarding damages in favor of Mastermark Builders, Inc. and denying the Echelmeiers' counterclaim for attorneys' fees. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).